Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 1 of 50
                                                             SUMF EXHIBIT 1




                                                                PL00838
    Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 2 of 50
                                                                       SUMF EXHIBIT 2


From:              Jonetta Harris
To:                April Kimble
Subject:           Learning Environment
Date:              Friday, November 6, 2015 9:00:25 AM




Morning,

Learning Environment was supposed to be given back to Trece yesterday but she hasn't heard anything from you. Is
the course ready for her to get your edits? Thanks!
     Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 3 of 50

                                                                                                                  SUMF EXHIBIT 3
From:               April Kimble
To:                 Kim DeMars
Cc:                 Tracey Bankhead
Subject:            Re: Foundations of QT
Date:               Wednesday, December 9, 2015 4:58:20 PM




I apologize. I was supposed to have gotten it yesterday. If she doesn't finish it you can give it back to me. I'll be back
first thing in the morning. Just let me know.

Sent from my iPhone

> On Dec 9, 2015, at 4:33 PM, Kim DeMars <KDeMars@qassist.com> wrote:
>
> April,
> Foundations of QT was slated to be final reviewed by you today and we are very concerned about the backlog so
Gillian is getting into it now to do the final review.
>
> Kim
>
     Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 4 of 50
                                                                         SUMF EXHIBIT 4


From:              Tracey Bankhead
To:                April Kimble
Subject:           Chapter 3
Date:              Wednesday, February 24, 2016 7:37:38 AM


April,

I made edits and recommendations for Chapter three. Watch the titles of pages, punctuation, and
spelling. Make sure you use grammerly as well. There is also a place that is unfinished.

On to Chapter 4!


Tracey
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 5SUMF
                                                              of 50 EXHIBIT 5




                                                                 PL00801
        Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 6 of 50




                                                                         PL00804
SUMF EXHIBIT 6
     Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 7 of 50
                                                                    SUMF EXHIBIT 7

From:             Tracey Bankhead
To:               April Kimble
Subject:          RE: Chapters
Date:             Thursday, April 7, 2016 8:29:38 AM


Hugs available all day long.

From: April Kimble
Sent: Thursday, April 07, 2016 8:28 AM
To: Tracey Bankhead <TBankhead@qassist.com>
Subject: RE: Chapters

Thank you so much for your understanding. I agree about it being finished before I send it to you.
That’s why I had Melissa looking beforehand. I didn’t realize that this course would be so much of a
rewrite since From Food needed so many rewrites. I thought it would be an easy copy and paste
and just change a few words. But now I’m changing the chapters and language almost completely. I
want to make sure that they get a finished product and that we have something fantastic for
Quorum too. I’ll keep you posted on my progress. I may need a hug sometime today .

From: Tracey Bankhead
Sent: Thursday, April 07, 2016 8:08 AM
To: April Kimble
Subject: RE: Chapters

Hi April,

Thank you for the heads up. I am not sure how to respond. The aim is for you to turn in finished
work that requires very little editing time from me and very little re-writing time from you. Annette
and I are concerned that the manuscripts you have been submitting are “unfinished,” which means
Annette and I spend time re-writing. That is expensive.

I know you have been working hard. The deadlines were set so that Indiana would receive a clean,
well-written manuscript on time. If we miss that deadline, that will once again, put you and me in a
crunch to complete the last manuscript.

Annette is still working in From Food…. making edits. She wants to be sure that our Quorum course
is different from the Indiana course you are writing now. She will help with ideas to make them
different.

I just got your second email. I can stay late with you.

Hang in there. Working at QA is wonderful but not easy. From the moment I arrived almost 20
years ago, I have been pushed to learn new skills, which can be very stressful.

Tracey
    Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 8 of 50




From: April Kimble
Sent: Thursday, April 07, 2016 7:31 AM
To: Tracey Bankhead <TBankhead@qassist.com>
Subject: Chapters

Good morning,
I’m still working on chapters 5 and 6. I am trying to get them done as fast as I can. I worked on them
last night at home as well. After having to revise the first two chapters so heavily I don’t think the
deadlines that were originally set are realistic. You’d mentioned yesterday that they were due by 4
PM, that is no longer possible after the first two chapter revisions taking a day. That set me behind,
since I hadn’t anticipated redoing those when I was supposed to be doing the next two chapters that
day. I would like to have these ready and complete for you as soon as possible, I would just like a
reasonable amount of time to do it. I have been coming in and working right when I get in and trying
not to take lunch breaks this week to meet the deadlines. I just don’t want you to be disappointed
after revisions.
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 9 of 50SUMF EXHIBIT 8




                                                                  PL00837
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 10 ofSUMF
                                                                  50   EXHIBIT 9




                                                                  PL00829
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 11 of SUMF
                                                                   50   EXHIBIT 10




                                                                  PL00830
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 12 of 50
                                                                SUMF EXHIBIT 11




                                                                 PL00803
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 13SUMF
                                                                of 50 EXHIBIT 12




                                                                   PL00833
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 14 of 50 EXHIBIT 13
                                                                 SUMF




                                                                  PL00834
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 15 of 50
                                                                SUMF EXHIBIT 14
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 16 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 17 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 18 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 19 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 20 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 21 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 22 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 23 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 24 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 25 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 26 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 27 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 28 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 29 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 30 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 31 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 32 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 33 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 34 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 35 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 36 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 37 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 38 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 39 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 40 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 41 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 42 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 43 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 44 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 45 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 46 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 47 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 48 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 49 of 50
Case 1:19-cv-02549-JPB-JSA Document 85-3 Filed 06/14/21 Page 50 of 50
